                Case 2:21-sw-00126-DB Document 3 Filed 02/24/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                     FILED
   Sacramento, CA 95814                                                          Feb 24, 2021
 4 Telephone: (916) 554-2700                                                  CLERK, U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America
                                                                SEALED
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10 IN RE:                                                CASE NO.        2:21-sw-0126 DB
11 THE MATTER OF THE SEARCH OF                           ORDER COMMANDING FACEBOOK NOT TO
   INFORMATION ASSOCIATED WITH                           NOTIFY ANY PERSON OF THE EXISTENCE OF
12 FACEBOOK USER ID 100011985227160                      SEARCH WARRANT
   THAT IS STORED AT PREMISES
13 CONTROLLED BY FACEBOOK                                                    UNDER SEAL

14

15

16          The United States has submitted an application pursuant to 18 U.S.C. § 2705(b), requesting that

17 the Court issue an Order commanding Facebook, Inc. (“Facebook”), an electronic communication

18 service provider and/or a remote computing service, not to notify any person (including the subscribers

19 and customers of the account(s) listed in the search warrant) of the existence of the attached search

20 warrant for 180 days from the date of this Order.

21          The Court determines that there is reason to believe that notification of the existence of the

22 attached search warrant will seriously jeopardize the investigation or unduly delay a trial, including by

23 giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior, intimidate

24 potential witnesses, or endanger the life or physical safety of an individual. See 18 U.S.C. § 2705(b).

25          IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Facebook shall not disclose the

26 existence of the attached search warrant or this Order of the Court, to the listed subscriber or to any

27 other person, for 180 days from the date of this Order, except that Facebook may disclose the attached

28 search warrant to an attorney for Facebook for the purpose of receiving legal advice.


      ORDER                                              1
              Case 2:21-sw-00126-DB Document 3 Filed 02/24/21 Page 2 of 2

 1         IT IS FURTHER ORDERED that the application and this Order are sealed until otherwise

 2 ordered by the Court.

 3

 4

 5   Dated:   )HEUXDU\
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER                                         2
